Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130092093 A1-Potts, in view of US 20040032539 A1-You.
Regarding claim 1, Potts discloses a three dimensional electronic aquarium (Fig. 1), the aquarium comprising: An aquarium tank comprised of a base and at least a front wall rising therefrom (Fig. 1 shows front wall and [0027] discloses a base); A three dimensional television secured in a back portion of the aquarium tank opposite the front wall (Fig 1, element 30, [0019], wherein 3-dimensional displays are anticipated) , wherein the three dimensional television will display at least one fish (Fig. 1 shows a fish being displayed; [0024], fish being displayed);
Potts fail to disclose a mirror positioned along a bottom portion of the three-dimensional television.
However, in the same field of endeavor, You discloses a mirror positioned along a bottom portion of the television (Fig.5 shows a mirror R6 positioned at the bottom of Television, S1, [0056]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the aquarium disclosed by Potts to disclose a mirror positioned along a bottom portion of the three-dimensional television as taught by You, to reduce the height of the television set ([0056], You).
Regarding claim 2, Potts discloses the three-dimensional electronic aquarium of claim 1, further comprising a media player electrically coupled to the three-dimensional television ([0023], wherein display includes an integrated media player (not shown)).
Regarding claim 3, Potts discloses the three dimensional electronic aquarium of claim 1, further comprising a top section placed along a top portion of the three dimensional television ([0018], cover which is interpreted as the top portion).
Regarding claim 4, Potts discloses the three dimensional electronic aquarium of claim 3, wherein the top section extends away from the three dimensional television toward the front wall (Fig. 2).
Regarding claim 5, Potts discloses the three dimensional electronic aquarium of claim 3, wherein the top section is black ([0004], black).
Regarding claim 6, You discloses the three dimensional electronic aquarium of claim 1, wherein the mirror extends away from the three dimensional television toward the front wall (Fig. 5).
Regarding claim 7, You discloses the three dimensional electronic aquarium of claim 1, wherein the mirror is positioned such that it is angled with respect to a plane perpendicular to the three dimensional television (Fig. 5).
Regarding claim 18, analysis are analogous to those presented for claim 1 and are applicable for claim 18, wherein an aquarium tank comprised of a base and at least a front wall rising therefrom (Potts Fig. 1 shows front wall and [0027] discloses a base)
Regarding claim 19, analysis is analogous to those presented for claim 4 and are applicable for claim 19.
Regarding claim 20, analysis is analogous to those presented for claim 7 and are applicable for claim 20.
Claim(s) 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130092093 A1-Potts, in view of US 20040032539 A1-You, in further view of Patent 4151810-Wiggins.
Regarding claim 8, analysis are analogous to those presented for claim 1 and are applicable for claim 8, wherein an aquarium tank base having a base with a plurality of sidewalls rising therefrom (Potts, Fig. 1-3, element 40, [0027], an upper surface is secured to the top of the plurality of sidewalls (Potts, Fig 1-3); An aquarium tank located on an upper surface of the aquarium tank cabinet comprised of a base having a plurality of sidewalls rising therefrom (Potts, Fig. 1-3).
Potts and You fail to disclose aquarium tank cabinet
However, in the same field of endeavor, Wiggins discloses wherein an aquarium tank cabinet having a base with a plurality of sidewalls rising therefrom (Fig. 1); An aquarium tank located on an upper surface of the aquarium tank cabinet comprised of a base having a plurality of sidewalls rising therefrom (Fig. 1)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the aquarium disclosed by Potts and You to disclose aquarium tank cabinet as taught by Wiggins, to improve an aquarium tank by improving the filter and temperature controls system for the aquarium (column 1, lines 55-60).
Regarding claim 9, analysis is analogous to those presented for claim 2 and are applicable for claim 9.
Regarding claim 10, analysis is analogous to those presented for claim 3 and are applicable for claim 10.
Regarding claim 11, analysis is analogous to those presented for claim 4 and are applicable for claim 11.
Regarding claim 12, analysis is analogous to those presented for claim 5 and are applicable for claim 12.
Regarding claim 13, analysis is analogous to those presented for claim 6 and are applicable for claim 13.
Regarding claim 14, analysis is analogous to those presented for claim 7 and are applicable for claim 14.
Regarding claim 15, Wiggins discloses the three dimensional electronic aquarium of claim 8, wherein the aquarium tank cabinet is further comprised of an opening in a front sidewall (Fig. 1, element 14); a door is secured to openably close the opening (Fig. 1, element 14).
Regarding claim 16, Wiggins discloses the three dimensional electronic aquarium of claim 15, wherein the aquarium tank cabinet has at least one side section rising adjacent to the aquarium tank from the upper surface (Fig. 1).
Regarding claim 17, Wiggins discloses the three dimensional electronic aquarium of claim 16, wherein the aquariurn tank cabinet has a top section secured to a top of the at least one side section, such that the top section sits along a top of the aquarium tank (Fig. 1).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487